Title: Abigail Adams to Mary Smith Cranch, 28 April 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          Philadelphia 28 April 1798
        
        I have just received yours of the 23 April and I sit down to answer your inquiries respecting the building I wrote to dr Tufts my Ideas upon it. I should think the East Chambers the best for a Library and I do not see any inconvenience from having the stairs to it without doors like going into a store as mr Tufts store is built. I pray neither the dr or mr Black when he comes will say any thing about the Building. I mean to have it all done Snug, and the Library removed if I can before I come, and I pray the dr to inform me of the cost which I design to Secure monthly from my expences here— I know the President will be glad when it is done, but he can never bear to trouble himself about any thing of the kind, and he has no taste for it, and he has too many publick cares to think of his own affairs
        you mention Betsys Shaws illness. I did not know She had been sick, except the beginning of the winter. I am allarmd for her
        The caps are at the bottom of the Box sent to cousin Betsy. I see by the papers that the vessel is arrived. if she is not at home you may open the Box I never received the Letter in which the Dr Mentions having inclosed the plan. tell the dr if four or 5 Hunderd dollors will meet the object, I will remit the remainder to him as he shall have occasion.—
        The Child is very well let mrs Black know—
        
        the weather yesterday was very Hot and is like to be so to day. I had a very full drawing Room last evening— I must close them in May. I cannot have them in Hot weather. I went yesterday to return Some visits, and where ever I past, I received a marked notice of Bows & the Friends in the street in their Way noticed me. I thought nothing of it, untill my attention was caught by a Bunch of Tradesmen they lookt like, who at the corners of the street saluted me as I past with their Hats— in short we are now wonderfully popular except with Bache & co who in his paper calls the President old querilous Bald blind cripled Toothless Adams thus in scripture was the Prophet mocked, and tho no Bears may devour the wretch, the wrath of an insulted people will by & by break upon him—
        I have not time to add more than my Love and Regards to all Friends / from your / affectionate sister
        
          A Adams
        
      